Federated Funds Fidelity Bond Filing Contents of Submission: 1)Copy of the Financial Institution Investment Company AssetProtection Bond (“Bond”) received on January 8, 2010 for filingas required by Rule 17g-1(g)(B)(i); 2)Copy of the resolutions of a majority of the Funds’ Board and ofthe Executive Committee of the Funds’ Board, respectively,approving the amount, type, form and coverage of the Bond, and the portion of the premium to be paid by such company as required by Rule 17g-1(g)(B)(ii); 3)Copy of a statement showing the amount of the single insured bondwhich each investment company would have provided and maintainedhad it not been named as an insured under a joint insured bond; 4)As required by Rule 17g-1(g)(B)(iv), the period for whichpremiums have been paid is October 1, 2009 to October 1, 2010;and 5)Copy of the amendment, received October 21, 2009, to theagreement between the investment company and all of the othernamed insureds as required by Rule 17g-1(g)(B)(v).* *Incorporated by reference to the Fidelity Bond filing submitted on October 23, 2009. Chubb Group of Insurance Companies 15 Mountain View Road, Warren, New Jersey 07059 DECLARATIONS FINANCIAL INSTITUTION INVESTMENT COMPANY ASSET PROTECTION BOND NAME OF ASSURED (including its Subsidiaries): Bond Number: 81948005 FEDERATED FUNDS C/O FEDERATED INVESTORS, INC. FEDERAL INSURANCE COMPANY 1001 LIBERTY AVENUE PITTSBURGH, PA 15222 Incorporated under the laws of Indiana a stock insurance company herein called the COMPANY Capital Center, 251 North Illinois, Suite 1100 Indianapolis, IN 46204-1927 ITEM
